department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date cc dom it a wta-n-100541-00 uilc memorandum for harry martin fed-state coordinator north-south carolina district from lewis j fernandez by george baker deputy assistant chief_counsel income_tax accounting subject north carolina flood relief - property loss payments this technical assistance is in response to your request for assistance dated date regarding the tax treatment of state payments made to individuals and businesses of north carolina who suffered losses due to the flood damage caused by hurricane floyd technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issue are the following flood relief payments gross_income to the recipient upon which information reporting is required under sec_6041 of the internal_revenue_code payments to farmers and commercial fishermen for structure and equipment losses and supplemental payments to farmers to assist in restoring farmlands to usable areas and to restore the use of best management practices conclusion the flood relief payments to the recipients are generally includible in gross_income except to the extent an exclusion or nonrecognition_provision applies however information reporting is not required under sec_6041 for payments to farmers and commercial fishermen for structure and equipment losses and supplemental payments to farmers to assist in restoring farmlands to usable areas and to restore the use of best management practices wta-n-100541-00 facts the general assembly of north carolina declared hurricane floyd the worst natural disaster in the state’s history in the latter part of hurricane floyd caused extensive and prolonged flooding that devastated the civil social economic and environmental well-being of eastern north carolina the entire economic base of eastern north carolina was undermined making it extremely difficult for individuals to earn an income to support themselves and their families in response to the widespread damage caused by hurricane floyd governor jim hunt jr of north carolina proposed a state emergency package that consisted of numerous relief programs to assist individuals and small businesses in recovering from the disaster the hurricane floyd recovery act of appropriating funds for a package of relief programs was enacted on date the following disaster assistance programs are addressed in this technical assistance the numbers appeared in the margin of materials in your request for assistance farm structure disaster assistance this grant program provides partial payment to farmers to compensate them for structure and equipment losses caused by hurricane floyd under this program farmers must report structure losses and have them verified by state officials emergency conservation program cost share buy-down the emergency conservation program ecp provides payments to farmers to assist with their portion of cost share for restoration of farmlands to usable areas and for restoration of best management practices bmps the ecp includes removing debris from farmland grading and shaping of farmland or similar measures fence restoration and restoring structures and other installations through the north carolina agriculture cost share program soil and water conservation districts had installed over big_number agricultural bmps in the counties affected by hurricane floyd the bmps that were damaged by hurricane floyd may include animal waste management structures or components of waste management systems eg pumps livestock exclusion fencing remote watering devices for livestock riparian buffers terraces grassed waterways stream crossings and water control structures these bmps will have to be repaired within the next two years to prevent extensive harm to water quality in eastern north carolina wta-n-100541-00 commercial fishing disaster assistance this fishing loss disaster assistance program provides north carolina fishermen with grants and loans to compensate them for loss of gear caused by the flooding at this time we do not discuss the treatment of loans under this program as we lack sufficient information regarding terms and collateral to express an opinion law and analysis state grants sec_61 provides generally that gross_income means all income from whatever source derived sec_1_61-1 of the income_tax regulations provides that gross_income includes income realized in any form in 348_us_426 1955_1_cb_207 the united_states supreme court held that the concept of gross_income encompassed accessions to wealth clearly realized over which taxpayers have complete dominion sec_1001 provides generally that gain_or_loss from the sale_or_other_disposition of property is measured by the difference between the amount_realized on the disposition and the property’s adjusted_basis sec_1001 provides that the entire gain_or_loss shall be recognized except as otherwise provided one exception to sec_1001 is sec_1033 it provides in part that if property as a result of its destruction in whole or in part is involuntarily converted into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized except to the extent that the electing taxpayer within two years after the close of the first taxable_year in which any gain was realized purchases other_property similar_or_related_in_service_or_use to the property so converted in that event the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property sec_1033 provides that if property is converted into money and the taxpayer purchases qualified_replacement_property and elects nonrecognition of gain under sec_1033 then the basis of the replacement_property shall be the cost of such property decreased by the amount of gain not recognized the grants for property repair or replacement fall within the sec_61 and glenshaw glass definition of income and generally are includible in income except to the extent an exclusion or nonrecognition_provision applies the general goal of the hurricane floyd recovery act of is to aid recovery to individuals that suffered losses as a result of flood damage thus it is appropriate to wta-n-100541-00 consider grants provided for property damage or loss as received on account of the hurricane damage and to allow taxpayers to elect sec_1033 treatment to the extent that the taxpayer incurs costs to remediate the damage caused by the hurricane grants received in excess of the damage or loss to the property are income to the recipient under sec_61 and glenshaw glass property loss individuals who suffered property loss or damage as a result of hurricane floyd may have been entitled to claim deductions for casualty losses under sec_165 of the code sec_165 permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 of the income_tax regulations provides that no portion of a loss is sustained for purposes of a deduction under sec_165 if there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery we view these grants as reimbursement for the flood losses because the grants are structured to replace what was lost 74_tc_725 revrul_87_117 1987_2_cb_61 if a reasonable prospect of recovering reimbursement existed in the year of the flood deductions claimed for casualty losses were erroneous to the extent of the expected reimbursement in order to correct the error individuals would be required to amend the returns on which the casualty_loss deductions were claimed if however no reasonable prospect of recovering reimbursement existed in the year of the flood deductions for casualty losses were proper the tax_benefit_rule however might require individuals who properly claimed deductions to include all or a portion of the amount of their deductions in gross_income when they later receive these grants the tax_benefit_rule ordinarily requires taxpayers to include in gross_income the amount of a prior year deduction when an event occurs that is fundamentally inconsistent with the premise of the deduction see 460_us_370 an event is fundamentally inconsistent with the premise of a deduction if the deduction would have been precluded had the event occurred in the same taxable_year as the deduction id here the event to be considered in reference to the casualty_loss deductions is the receipt of grants to individuals who suffered property loss or damage if this event ie the receipt of a grant had occurred in the same taxable_year as hurricane floyd casualty_loss deductions would have been precluded to the extent that the grants reimbursed the losses thus the receipt of grant money is fundamentally inconsistent with the premise of a deduction under sec_165 and the tax_benefit_rule will require a recipient of grant money to include in gross_income the amount of the prior year deduction that does not exceed the grant money to the extent the deduction previously reduced tax see sec_111 recovery_of tax_benefit items sec_1 d iii supports this conclusion providing that a taxpayer who has deducted a loss and in a subsequent year receives reimbursement for the loss must include the wta-n-100541-00 reimbursement in gross_income for the taxable_year in which received subject_to the provisions of sec_111 when an event that is fundamentally inconsistent with the premise of a deduction occurs in the context of a nonrecognition_provision we must resolve the inherent tension between the nonrecognition_provision and the inclusion required by the tax_benefit_rule 460_us_370 even though the grants qualify for nonrecognition under sec_1033 we conclude that any inclusion required by the tax_benefit_rule will override the rule_of nonrecognition see revrul_74_206 1974_1_cb_198 soil_and_water_conservation_expenditures sec_175 provides generally that a taxpayer engaged_in_the_business_of_farming may treat expenditures which are paid_or_incurred by him during the taxable_year for the purpose of soil or water conservation in respect of land_used_in_farming or for the prevention of erosion of land_used_in_farming as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction under sec_175 a farmer may deduct soil or water conservation expenditures which do not give rise to a deduction and which are not otherwise deductible see sec_1_175-1 the amount of the deduction is limited annually to percent of the taxpayer’s gross_income_from_farming any excess may be carried over and deducted in succeeding taxable years see sec_175 as a general_rule once a farmer has adopted this method of treating soil_and_water_conservation_expenditures that farmer must deduct all such expenditures subject_to the 25-percent limitation for the current and subsequent taxable years see sec_1_175-6 if a farmer does not adopt this method such expenditures increase the basis of the property to which they relate information reporting sec_6041 provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary_of_the_treasury under such regulations and in such form and manner and to such extent as may be prescribed setting forth the amount of such gains profits and income and the name and address of the recipient of such payment under sec_1_6041-1 federal and state governments are considered persons engaged in a trade_or_business for purposes of sec_6041 as used in sec_6041 the term gains profits and income means gross_income and not the gross amount_paid a payor is not required to make a return under sec_6041 for payments that are not includible in the recipient’s income nor is a payor required to make a return if the payor does not have a basis to determine the amount of the wta-n-100541-00 payment that is required to be included in the recipient’s gross_income see revrul_80_22 1980_1_cb_286 amplified by revrul_82_93 1982_1_cb_196 when north carolina pays a grant to a taxpayer for property loss or repair it cannot identify the amount of the payment considered gains profit or income to the payee the state cannot determine a payee’s adjusted_basis in damaged property or the amount of the payment a property owner used to repair or replace the property additionally the state does not know whether a payee elected to defer gain under sec_1033 therefore because the payee’s gains profits or income are not fixed or determinable under sec_6041 the state is not required to issue form_1099 information returns with respect to grants for damaged or lost property we suggest that you advise the state of north carolina to describe the tax consequences of these grants to the recipients in language similar to the following the internal_revenue_service has advised us that taxpayers are required to include in income grants received on account of farm equipment and structure loss and commercial fishing gear loss caused by hurricane floyd except to the extent nonrecognition under sec_1033 is elected even if sec_1033 is elected the grants are included in income if a taxpayer has properly claimed a deduction for property loss in a prior year and received a grant compensating the taxpayer for the loss in a later year taxpayers also may be entitled to a deduction for soil_and_water_conservation_expenditures under sec_175 information may also be found in irs publication farmer’s tax guide taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_2000_1 2000_1_irb_4 and revproc_2000_2 2000_1_irb_73 respectively if you have further questions about this memorandum please call george baker at
